IN THE MATTER OF THE PETITION                      *       IN THE COURT OF APPEALS
FOR REINSTATEMENT OF                               *       OF MARYLAND
WILLIAM NORMAN ROGERS                              *
TO THE BAR OF MARYLAND                             *       Misc. Docket AG, No. 126
                                                   *
                                                   *       September Term, 2016
                                                   *

                                               ORDER

         Upon consideration of the Petition for Reinstatement of William Norman Rogers and the

                                                                               24th day of
response filed thereto by Bar Counsel, in the above captioned case, it is this __

___A_
    ugust
      _____, 2017,

         ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that the petition be, and it is hereby, GRANTED, and the petitioner, William Norman Rogers, be,

and is hereby, reinstated to the practice of law in this State; and it is further

         ORDERED, that the Clerk of the Court shall replace the name of William Norman

Rogers upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this

state.




                                                         /s/ Mary Ellen Barbera
                                                        Chief Judge